DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/16/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites the limitation “a plurality of release positions for releasing the booster assembly, the ball bearing able to move into one of the plurality of release positions upon movement of the window covering towards the extended position” on lines 32-34. Nowhere in the specification is it described there being both a plurality of “locking positions” as well as a plurality of “release positions”. The specification instead describes in paragraph 0069 “six positions for locking and releasing the booster assembly”, therefore this is found to be new matter.
The dependent claims are rejected for depending rom a rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ng (US Patent No 8844605) in view of Smith (US 20060272783) and Huang (US PG Pub 20130037225).
Regarding claim 1, Ng teaches (figures 1-3) a system for a window covering (1), comprising: an elongated tube (2) around which the window covering is able to be wound, the elongate tube being configured to rotate and thereby move the window covering between a retracted position and an extended position (column 3 line 63 - column 4 line 3); 
a clutch assembly comprising: 
a pulley (9), 
a power spring (10), the power spring having a first end engaging the pulley and a second end that is stationary (column 3, lines 18-21); 
a cord (8) arranged at least partially within the clutch assembly (figure 2), the cord being wound around a perimeter of the pulley (see modified figure 4 below); and
a wand (modified figure 4) fixed to the cord to selectively move the window covering between the retracted position and the extended position (column 5, lines 21-29) and the wand configured to lower the window covering (column 3 line 63 - column 4 line 3),
the pulley (9) being configured to rotate in a first direction when the wand is pulled downwardly, and to rotate in a second direction that is opposite to the first direction on release of the wand (column 5, lines 19-37), wherein rotation of the pulley (9) in the second direction is configured to draw the wand upwardly and wind the cord around the perimeter of the pulley, and wherein rotation of the pulley causes the elongate tube to rotate in the first direction to move the window covering from the retracted position towards the extended position (column 5, lines 19-37);
a booster assembly (6) disposed within the elongate tube (figure 2 shows the outline of the tube and the booster assembly inside), the booster assembly (6) being configured to move the window covering from the extended position towards the retracted position (column 5, lines 45-50), the booster assembly (6) comprising:
a booster spring (figure 2) disposed within the elongated tube (figure 2),
the booster spring being configured to apply a rotational force on the elongate tube to move the window covering from the extended position towards the retracted position (column 5, lines 45-50), the booster spring being configured to apply torque (the rotational force is a torque) on the elongate tube when the elongate tube begins rotating towards the retracted position (column 5, lines 45-50, this torque is what winds the roller back up). 
Ng does not teach the wand configured to raise the window covering, -2-119300.0000002 EMFUS 85954873vlPATENTU.S. Application No. 16/301,018Attorney Docket No. 119300.0000002a position stop track member that provides a locking function for the booster assembly, the position stop track member comprising a plurality of tracks and a ball bearing disposed in the tracks of the stop track member, the tracks and the ball bearing being configured to cooperate to form a barrel cam, the tracks comprising a plurality of locking positions for locking the booster assembly and a plurality of release positions for releasing the booster assembly, the ball bearing able to move into one of the plurality of release positions upon movement of the window covering towards the extended position, the booster spring being configured to apply torque on the elongate tube when the window covering begins moving towards the retracted position such that the ball bearing moves into one of the plurality of locking positions. 
Smith teaches (figures 2-3, and 5c) a window cover with a clutch assembly (100) comprising a pulley (190), a power spring (186), and a cord (124) that is able to raise and lower a window covering (102), with the cord being retracted after each pull or extension (paragraphs 0008-0009).
It would have been obvious to one of ordinary skill in the art at the time to modify Ng to incorporate the teachings of Smith by having the wand attached to a pull cord in a clutch assembly that is able to raise and lower a window covering. This alteration provides the predictable and expected result of a convenient way of being able to adjust the blinds without having to grab different portions of the device to get the blind in the desired spot.
-2-119300.0000002 EMFUS 85954873vlPATENTU.S. Application No. 16/301,018Attorney Docket No. 119300.0000002Huang teaches (figs. 1-15) a system for a window covering (fig. 1) with a position stop track member (42) that provides a locking function (paragraph 0048) for a booster assembly (40), the position stop track member comprising a plurality of tracks (57, 58) and a ball bearing (43) disposed in the tracks of the stop track member, the tracks and the ball bearing being configured to cooperate to form a barrel cam (fig. 6), the tracks comprising a plurality of locking positions (between 66 and 67, two of them) for locking the booster assembly (as described in paragraph 0051) and a plurality of release positions (64, two of them) for releasing the booster assembly, the ball bearing able to move into one of the plurality of release positions upon movement of the window covering towards the extended position (as described in paragraph 0052), the booster spring (13) being configured to apply torque on the elongate tube (41) when the window covering begins moving towards the retracted position such that the ball bearing moves into one of the plurality of locking positions (as described in paragraph 0051). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ng by replacing the booster assembly of Ng with the booster assembly of Huang, the booster assembly of Huang now connected to the clutch of Ng, so that there is a position stop track member that provides a locking function for the booster assembly, the position stop track member comprising a plurality of tracks and a ball bearing disposed in the tracks of the stop track member, the tracks and the ball bearing being configured to cooperate to form a barrel cam, the tracks comprising a plurality of locking positions for locking the booster assembly and a plurality of release positions for releasing the booster assembly, the ball bearing able to move into one of the plurality of release positions upon movement of the window covering towards the extended position, the booster spring being configured to apply torque on the elongate tube when the window covering begins moving towards the retracted position such that the ball bearing moves into one of the plurality of locking positions. This alteration provides the predictable and expected results of a position stop track member that is able to hold the blind in any desired position without the booster assembly rewinding it.

    PNG
    media_image1.png
    664
    964
    media_image1.png
    Greyscale

Regarding claim 2, modified Ng teaches (figure 4) that the rotation of the pulley in the second direction pulls the wand upward until it contacts the clutch assembly (see modified figure 4 above).  It’s always contacting the cord of the clutch assembly.
Regarding claim 3, modified Ng teaches (figures 4-5) that the clutch assembly further includes a guard (20 and 4) that, in an assembled state with the pulley, forms at least one cavity, and in the cavity, the cord and the power spring are arranged (see modified figure 4 above). 
Regarding claim 4, modified Ng teaches (figure 3) the power spring coil (10) has a tab at either end of the coil, and the guard includes a slot in which a tab of the power spring coil is engaged (see modified figure 3 below, column 3 lines 15-21).  

    PNG
    media_image2.png
    498
    571
    media_image2.png
    Greyscale

Regarding claim 12, modified Ng teaches (figure 2) that the booster spring (figure 2, part of booster assembly (6)) is a pre-tensioned spring configured to provide a force for movement of the window covering (column 2, lines 60-64).  
Claim(s) 1-4, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak (US 20090308547) in view of Huang (US PG Pub 20130037225).
Regarding claim 1, Kwak teaches (figs. 2-11) a system for a window covering, comprising:
an elongated tube (1 and 90, paragraph 0047 explains that at least the pivot body 5, pivot element 2, brackets 9, tube 1, and the screen itself from fig. 1 are included on the opposite side to what is shown in the assembly as shown in fig. 10) around which the window covering is able to be wound (paragraph 0047), the elongate tube being configured to rotate and thereby move the window covering between a retracted position and an extended position (the screen is fixedly mounted to the tube 1 and 90 per paragraph 0047, and as they are rotated the screen can move between a retracted and extended position per paragraph 0051); 
a clutch assembly (100) comprising: 
a pulley (10, which includes 60 per paragraph 0027); 
a power spring (18), the power spring having a first end engaging the pulley and a second end that is stationary (paragraph 0028, in order for the spring to be able to be compressed, and rewind the cord when let go, it is inevitable that one end is connected to the pulley and that the other end is stationary relative to the pulley); 
a cord (62) arranged at least partially within the clutch assembly, the cord being wound around a perimeter of the pulley (paragraph 0037); and 
a wand (61) fixed to the cord to selectively move the window covering between the retracted position and the extended position and the wand configured to raise and lower the window covering (as described in paragraphs 0054-0056); 
the pulley being configured to rotate in a first direction when the wand is pulled downwardly, and to rotate in a second direction that is opposite to the first direction on release of the wand, wherein rotation of the pulley in the second direction is configured to draw the wand upwardly and wind the cord around the perimeter of the pulley, and wherein rotation of the pulley causes the elongate tube to rotate in the first direction to move the window covering from the retracted position towards the extended position (as described in paragraphs 0048-0055, it is inevitable that upon release of the wand, the spring 19 causes the pulley to rotate in a second direction that winds the cord and draws the wand upwardly. If this was not the case, then the wand could not be pulled down again to bring the shade down another increment as is described in paragraphs 0054-0055); 
a booster assembly (5, paragraph 0047 explains that at least the pivot body 5, pivot element 2, brackets 9, tube 1, and the screen itself from fig. 1 are included on the opposite side to what is shown in the assembly as shown in fig. 10) disposed within the elongate tube (1 and 90), the booster assembly being configured to move the window covering from the extended position towards the retracted position (it is inevitable that as element 2 is rotated by the blind being brought down, that the tension in spring 4 is capable of moving the window covering from the extended position to the retracted position, see paragraph 007), the booster assembly comprising: 
a booster spring (3) disposed within the elongated tube, 
the booster spring being configured to apply a rotational force on the elongate tube to move the window covering from the extended position towards the retracted position (it is inevitable that as element 2 is rotated by the blind being brought down, that the rotational force in spring 4 is capable of moving the window covering from the extended position to the retracted position, see paragraph 007); and 
a position stop track member (110) that provides a locking function for the booster assembly (paragraph 0055), the position stop track member comprising a plurality of tracks (114 and 115) and a ball bearing (111) disposed in the tracks of the stop track member, the tracks and the ball bearing being configured to cooperate to form a barrel cam (fig. 11), the tracks comprising a locking position (117) for locking the booster assembly and a plurality of release positions (118, and 112 for example) for releasing the booster assembly, the ball bearing able to move into one of the plurality of release positions upon movement of the window covering towards the extended position (per paragraph 0056), the booster spring (3) being configured to apply torque on the elongate tube when the window covering begins moving towards the retracted position (the spring continuously applies torque) such that the ball bearing moves into one of the plurality of locking positions (as described in paragraph 0053). Kwak does not teach the tracks comprising a plurality of locking positions.
-2-119300.0000002 EMFUS 85954873vlPATENTU.S. Application No. 16/301,018Attorney Docket No. 119300.0000002Huang teaches (figs. 1-15) a system for a window covering (fig. 1) with a position stop track member (42) that provides a locking function (paragraph 0048) for a booster assembly (40), the position stop track member comprising a plurality of tracks (57, 58) and a ball bearing (43) disposed in the tracks of the stop track member, the tracks and the ball bearing being configured to cooperate to form a barrel cam (fig. 6), the tracks comprising a plurality of locking positions (between 66 and 67, two of them) for locking the booster assembly (as described in paragraph 0051) and a plurality of release positions (64, two of them) for releasing the booster assembly, the ball bearing able to move into one of the plurality of release positions upon movement of the window covering towards the extended position (as described in paragraph 0052), the booster spring (13) being configured to apply torque on the elongate tube (41) when the window covering begins moving towards the retracted position such that the ball bearing moves into one of the plurality of locking positions (as described in paragraph 0051). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kwak by replacing the booster assembly of Kwak with the booster assembly of Huang, so that there is a position stop track member that provides a locking function for the booster assembly, the position stop track member comprising a plurality of tracks and a ball bearing disposed in the tracks of the stop track member, the tracks and the ball bearing being configured to cooperate to form a barrel cam, the tracks comprising a plurality of locking positions for locking the booster assembly and a plurality of release positions for releasing the booster assembly, the ball bearing able to move into one of the plurality of release positions upon movement of the window covering towards the extended position, the booster spring being configured to apply torque on the elongate tube when the window covering begins moving towards the retracted position such that the ball bearing moves into one of the plurality of locking positions. This alteration provides the predictable and expected results of a position stop track member that is able to hold the blind in any desired position without the booster assembly rewinding it, with multiple locking positions providing more locking positions than just one every 360 degrees.
Regarding claim 2, modified Kwak teaches (figure 3) that the rotation of the pulley in the second direction pulls the wand upward until it contacts the clutch assembly (see fig. 3).
Regarding claim 3, modified Kwak teaches (figure 3) that the clutch assembly further includes a guard (70 and 15) that, in an assembled state with the pulley, forms at least one cavity, and in the cavity, the cord and the power spring are arranged (fig. 3). 
Regarding claim 4, modified Kwak teaches (figure 2) the power spring coil (19) has a tab at either end of the coil, and the guard includes a slot (11) in which a tab of the power spring coil is engaged (paragraph 0028).  
Regarding claim 12, modified Kwak teaches that the booster spring (13) is a pre-tensioned spring (tension on the spring makes the spring pre-tensioned) configured to provide a force for movement of the window covering (it is inevitable that as element 2 is rotated by the blind being brought down, that the rotational force in spring 4 is capable of moving the window covering from the extended position to the retracted position, see paragraph 007).  
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ng (US Patent No 8844605) in view of Smith (US 20060272783) and Huang (US PG Pub 20130037225) as applied to claim 3 above, and further in view of Schnebly (US Patent 4647488).
Regarding claim 5, modified Ng teaches all aspects of the invention as claimed in claim 3. Modified Ng does not teach -5-the119300.0000002 EMF_US 84390592v2PATENT U.S. Application No. 16/301,018Attorney Docket No. 119300.0000002guard includes an opening, and the clutch assembly further comprises an eyelet disposed within the opening and wherein the cord is configured to extend through the eyelet and the opening.  
Schnebly teaches (figure 1) a similar blind assembly having an opening (61) with an eyelet (63) disposed in the opening and a cord (60) configured to extend through the eyelet and the opening.
It would have been obvious to one of ordinary skill in the art at the time, to modify Ng to have an opening with an eyelet disposed in the opening in the guard, through which a cord could be extended as taught by Schnebly. These alterations provide the predictable and expected results of using an eyelet to reduce friction on cord thus preventing fraying and wear over time.
Regarding claim 6, modified Ng teaches all aspects of the claimed invention in claim 5. Ng further teaches (see modified figure 4 above) a cavity between the guard and the pulley that defines a path for movement of the cord between a retracted position and an extended position.
Regarding claim 7, modified Ng teaches all aspects of the claimed invention in claim 5. Schnebly also teaches (figure 1) the eyelet (63) being angled within a guard (12) with respect to a path of movement of the cord to (intended use language) reduce wear on the cord (the eyelet would inevitably be able to perform this intended use language as claimed) (collumn7, lines 66-68). It would have been obvious to one of ordinary skill in the art at the time, to modify Ng to have an eyelet angled within the guard that is already taught. These alterations provide the predictable and expected results of using the eyelet to orient the cord with respect to a path of movement to reduce friction, thereby reducing wear on the cord.
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak (US 20090308547) in view of Huang (US PG Pub 20130037225) as applied to claim 3 above, and further in view of Schnebly (US Patent 4647488).
Regarding claim 5, modified Kwak teaches all aspects of the invention as claimed in claim 3. Modified Kwak does not teach -5-the119300.0000002 EMF_US 84390592v2PATENT U.S. Application No. 16/301,018Attorney Docket No. 119300.0000002guard includes an opening, and the clutch assembly further comprises an eyelet disposed within the opening and wherein the cord is configured to extend through the eyelet and the opening.  
Schnebly teaches (figure 1) a similar blind assembly having an opening (61) with an eyelet (63) disposed in the opening and a cord (60) configured to extend through the eyelet and the opening.
It would have been obvious to one of ordinary skill in the art at the time, to modify Kwak to have an opening with an eyelet disposed in the opening in the guard, through which a cord could be extended as taught by Schnebly. These alterations provide the predictable and expected results of using an eyelet to reduce friction on cord thus preventing fraying and wear over time.
Regarding claim 6, modified Kwak teaches all aspects of the claimed invention in claim 5. Kwak further teaches a cavity (at the top of the pulley, below the top portion of 15 and above the pulley itself) between the guard and the pulley that defines a path for movement of the cord between a retracted position and an extended position (see in fig. 3).
Regarding claim 7, modified Kwak teaches all aspects of the claimed invention in claim 5. Schnebly also teaches (figure 1) the eyelet (63) being angled within a guard (12) with respect to a path of movement of the cord to (intended use language) reduce wear on the cord (the eyelet would inevitably be able to perform this intended use language as claimed) (collumn7, lines 66-68). It would have been obvious to one of ordinary skill in the art at the time, to modify Kwak to have an eyelet angled within the guard that is already taught. These alterations provide the predictable and expected results of using the eyelet to orient the cord with respect to a path of movement to reduce friction, thereby reducing wear on the cord.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ng (US Patent No 8844605) in view of Smith (US 20060272783) and Huang (US PG Pub 20130037225), as applied to claim 3 above, and further in view of Baldanello (US Patent 4372367) and Schnebly (US Patent 4647488). 
Regarding claims 8-9, modified Ng teaches all the limitations of claim 3. Modified Ng does not teach the guard having a bottom wall that includes a first opening and a second opening, and the clutch assembly further comprises a first eyelet disposed in the first opening and a second eyelet disposed in the second opening with the eyelets disposed at different respective angles, wherein the cord extends through the first eyelet when the window covering system is configured for right- handed operation and the cord extends through the second eyelet when the window covering system is configured for left-handed operation.
Baldanello teaches (see modified figure 3 below) the bottom having a first opening and a second opening disposed at different respective angle. Baldanello also teaches the system being able to be configured for either right handed operation, or left handed operation (column 4, lines 10-19). Schnebly teaches (figure 1) a similar blind assembly having an opening (61) with an eyelet (63) disposed in the opening and a cord (60) configured to extend through the eyelet and the opening.
It would have been obvious to one of ordinary skill in the art at the time, to modify Ng to incorporate the teachings of Baldanello by having two openings in the bottom of the guard disposed at different angles, allowing for a left-handed or right-handed configuration, and to incorporate the teachings of Schnebly by having eyelets disposed in the openings, through which a cord can be extended. These alterations provide the predictable and expected results of allowing a user to customize the way the blind works based on the user’s dominant hand, all the while using an eyelet to reduce friction on cord thus preventing fraying and wear over time, providing longevity to the assembly.

    PNG
    media_image3.png
    585
    639
    media_image3.png
    Greyscale

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak (US 20090308547) in view of Huang (US PG Pub 20130037225), as applied to claim 3 above, and further in view of Baldanello (US Patent 4372367) and Schnebly (US Patent 4647488). 
Regarding claims 8-9, modified Kwak teaches all the limitations of claim 3. Modified Kwak does not teach the guard having a bottom wall that includes a first opening and a second opening, and the clutch assembly further comprises a first eyelet disposed in the first opening and a second eyelet disposed in the second opening with the eyelets disposed at different respective angles, wherein the cord extends through the first eyelet when the window covering system is configured for right- handed operation and the cord extends through the second eyelet when the window covering system is configured for left-handed operation.
Baldanello teaches (see modified figure 3) the bottom having a first opening and a second opening disposed at different respective angle. Baldanello also teaches the system being able to be configured for either right handed operation, or left handed operation (column 4, lines 10-19). Schnebly teaches (figure 1) a similar blind assembly having an opening (61) with an eyelet (63) disposed in the opening and a cord (60) configured to extend through the eyelet and the opening.
It would have been obvious to one of ordinary skill in the art at the time, to modify Kwak to incorporate the teachings of Baldanello by having two openings in the bottom of the guard disposed at different angles, allowing for a left-handed or right-handed configuration, and to incorporate the teachings of Schnebly by having eyelets disposed in the openings, through which a cord can be extended. These alterations provide the predictable and expected results of allowing a user to customize the way the blind works based on the user’s dominant hand, all the while using an eyelet to reduce friction on cord thus preventing fraying and wear over time, providing longevity to the assembly.
Claims 10-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ng (US Patent No 8844605) in view of Smith (US 20060272783) and Huang (US PG Pub 20130037225) as applied to claim 1 above, and further in view of Bohlen (US PG Pub 20150191973).
Regarding claim 10, modified Ng teaches all the limitations of claim 1 as listed above. Modified Ng does not teach a limiter assembly, wherein the limiter assembly is configured to set at least a first position that represents a fully retracted position of the window covering.
Bohlen teaches (paragraph 0019, lines 8- 10) a limiter assembly that is configured to set a first position that represents a fully retracted position of the window covering.
It would have been obvious to one of ordinary skill in the art at the time, to modify Ng to incorporate the teachings of Bohlen by having a limiter assembly configured to set limits to how far the window covering is able to be deployed and retracted. These alterations provide the predictable and expected results of allowing a user to customize the amount of window cover, thus allowing a user to match the shape of their window, and also protecting the cover from any damage related to over extending the cover.
Regarding claim 11, modified Ng includes Bohlen that teaches (paragraph 0019, lines 6-8) a stop to prevent the window covering from further raising once it reaches a predetermined upper position.
Regarding claim 13, modified Ng includes Bohlen that teaches that a wheel (traveling nut) coupled to and rotatable with the window covering, wherein the stop is a threaded screw (paragraph 011, line 9) and the wheel travels axially along the threaded screw as the threaded screw is rotated until the travelling wheel reaches and abuts the stop of the threaded screw when the window covering reaches a predetermined upper position (paragraph 69, line 5-10).
Regarding claim 14, modified Ng includes Bohlen that teaches that the limiter assembly further comprises an engaging means to manually define the predetermined upper position (paragraph 17, lines 1-11).
Claims 10-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak (US 20090308547) in view of Huang (US PG Pub 20130037225) as applied to claim 1 above, and further in view of Bohlen (US PG Pub 20150191973).
Regarding claim 10, modified Kwak teaches all the limitations of claim 1 as listed above. Modified Kwak does not teach a limiter assembly, wherein the limiter assembly is configured to set at least a first position that represents a fully retracted position of the window covering.
Bohlen teaches (paragraph 0019, lines 8- 10) a limiter assembly that is configured to set a first position that represents a fully retracted position of the window covering.
It would have been obvious to one of ordinary skill in the art at the time, to modify Kwak to incorporate the teachings of Bohlen by having a limiter assembly configured to set limits to how far the window covering is able to be deployed and retracted. These alterations provide the predictable and expected results of allowing a user to customize the amount of window cover, thus allowing a user to match the shape of their window, and also protecting the cover from any damage related to over extending the cover.
Regarding claim 11, modified Kwak includes Bohlen that teaches (paragraph 0019, lines 6-8) a stop to prevent the window covering from further raising once it reaches a predetermined upper position.
Regarding claim 13, modified Kwak includes Bohlen that teaches that a wheel (traveling nut) coupled to and rotatable with the window covering, wherein the stop is a threaded screw (paragraph 011, line 9) and the wheel travels axially along the threaded screw as the threaded screw is rotated until the travelling wheel reaches and abuts the stop of the threaded screw when the window covering reaches a predetermined upper position (paragraph 69, line 5-10).
Regarding claim 14, modified Kwak includes Bohlen that teaches that the limiter assembly further comprises an engaging means to manually define the predetermined upper position (paragraph 17, lines 1-11).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ng (US Patent No 8844605) in view of Huang (US PG Pub 20130037225), Smith (US 20060272783), and Bohlen (US PG Pub 20150191973) as applied to claim 14 above, and further in view of Anthony (US Patent 8662139).
Regarding claim 15, modified Ng teaches all the limitations of claim 14 as listed above. Modified Ng does not teach an engaging means being a thumb wheel coupled to a threaded screw for manually defining the predetermined upper position by selectively turning the threaded screw. Anthony teaches (figure 2) a thumb wheel (190) coupled to a threaded screw (142) for manually defining the predetermined position by selectively turning the threaded screw (column 3, lines 7-16).
It would have been obvious to one of ordinary skill in the art at the time, to further modify Ng to incorporate the teachings of Anthony by adding a mechanism to the limiter assembly that manually defines the predetermined upper position of the window cover by selectively turning the screw by means of a thumb wheel. These alterations provide the predictable and expected results of allowing a user to easily adjust the positions of the stops, thus customizing the deployment and retraction of the window cover, allowing a user to match the shape of their window, and also protect the cover from any damage related to over extending the cover.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kwak (US 20090308547) in view of Huang (US PG Pub 20130037225) and Bohlen (US PG Pub 20150191973) as applied to claim 14 above, and further in view of Anthony (US Paten
Regarding claim 15, modified Kwak teaches all the limitations of claim 14 as listed above. Modified Kwak does not teach an engaging means being a thumb wheel coupled to a threaded screw for manually defining the predetermined upper position by selectively turning the threaded screw. Anthony teaches (figure 2) a thumb wheel (190) coupled to a threaded screw (142) for manually defining the predetermined position by selectively turning the threaded screw (column 3, lines 7-16).
It would have been obvious to one of ordinary skill in the art at the time, to further modify Kwak to incorporate the teachings of Anthony by adding a mechanism to the limiter assembly that manually defines the predetermined upper position of the window cover by selectively turning the screw by means of a thumb wheel. These alterations provide the predictable and expected results of allowing a user to easily adjust the positions of the stops, thus customizing the deployment and retraction of the window cover, allowing a user to match the shape of their window, and also protect the cover from any damage related to over extending the cover.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments are not commensurate in scope with the rejection, and are not found persuasive.
The applicant argues regarding the combination of Ng, Smith, and Kao, especially concerning the amended limitations regarding the position stop track member. In the previous Office Action, Kao was used to teach the position stop track member, but the examiner notes that this reference is no longer used in the rejection of the claims as argued. This renders the arguments moot, and the examiner notes that all the limitations as claimed are taught by the above combination.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R SHEPHERD whose telephone number is (571)272-5657. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on (571) 270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S./Examiner, Art Unit 3634                                                                                                                                                                                         

/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634